IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE SCHOOL DISTRICT OF                 : No. 373 EAL 2014
PHILADELPHIA,                          :
                                       :
                   Respondent          : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
             v.                        :
                                       :
                                       :
PHILADELPHIA FEDERATION OF             :
TEACHERS, LOCAL 3,                     :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.